FILED
                             NOT FOR PUBLICATION                             MAR 09 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AVTAR SINGH, a.k.a. Rajbir Singh,                No. 08-70478

              Petitioner,                        Agency No.          A072-460-166

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



CHARANJIT KAUR; AMANDEEP                         No. 08-70480
SINGH,
                                                 Agency Nos.         A077-382-712
              Petitioners,                                           A077-382-710

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                          Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

      Avtar Singh, Charanjit Kaur, and their son, natives and citizens of India,

petition for review of the Board of Immigration Appeals’ (“BIA”) orders

dismissing their appeal from the immigration judge’s (“IJ”) decision denying their

application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence factual findings, including adverse

credibility determinations, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001),

and review de novo questions of law, Rivera v. Mukasey, 508 F.3d 1271, 1274-75

(9th Cir. 2007). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

as to Singh based on Singh’s admission that he made false statements in his airport

interview, and as to Kaur based on Kaur’s filing of a false asylum application and

supporting affidavits. See Kaur v. Gonzales, 418 F.3d 1061, 1065-67 (9th

Cir. 2005); Sarvia-Quintanilla v. INS, 767 F.2d 1387, 1393 (9th Cir. 1985) (history

of dishonesty can support an adverse credibility finding). The agency reasonably



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                     08-70478
rejected petitioners’ explanations for the false accounts. See Rivera v. Mukasey,

508 F.3d 1271, 1275 (9th Cir. 2007). Accordingly, in the absence of credible

testimony, petitioners’ asylum and withholding of removal claims fail. See Farah

v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      We lack jurisdiction to address petitioners’ contention that the IJ failed to

consider country condition evidence in her analysis of their CAT claim because

this argument was not exhausted before the BIA. See Tall v. Mukasey, 517 F.3d

1115, 1120 (9th Cir. 2008).

      Petitioners’ contention that the BIA failed to provide appellate review of

Singh’s claims is belied by the record. See Larita-Martinez v. INS, 220 F.3d 1092,

1096 (9th Cir. 2000) (BIA’s independent analysis and case citation countered the

petitioner’s argument that the BIA did not consider his supplemental evidence on

appeal).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     08-70478